Case 2:20-cv-11121-DPH-DRG ECF No. 7 filed 05/18/20         PageID.108    Page 1 of 24




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

AMMAR MARQUS,

                    Petitioner,

v.                                                   Case No. 20-11121
                                                     Hon. Denise Page Hood
REBECCA ADDUCCI, et al.,

               Respondents.
____________________________/

              ORDER DENYING PETITIONER’S MOTION
          FOR TEMPORARY RESTRAINING ORDER [ECF No. 2]

I.    INTRODUCTION

      On May 5, 2020, Petitioner filed a Petition for Writ of Habeas Corpus under 28

U.S.C. § 2254 and Complaint for Injunctive Relief. ECF No. 1. On the same day,

Petitioner filed a Motion for Temporary Restraining Order and Preliminary Injunction

(“Motion for TRO”). ECF No. 2. In the Motion for TRO, Petitioner seeks release

from detention due to the heightened risk to his health due to infection from COVID-

19. Petitioner currently is being held in civil detention pending deportation by U.S.

Immigration and Customs Enforcement (“ICE”) at the Chippewa County Correctional

Center (“Chippewa Center”), in Sault Ste Marie, Michigan. Because Respondents

were served promptly and an appearance was filed on their behalf within 24 hours of

Petitioner’s case being filed, the Court afforded Respondents an opportunity to file an
Case 2:20-cv-11121-DPH-DRG ECF No. 7 filed 05/18/20          PageID.109    Page 2 of 24




expedited response and Petitioner to file an expedited reply. The Motion for TRO has

been fully briefed.

II.   BACKGROUND

      Petitioner Ammar Marqus is a 42 year old Iraqi national who is now an

immigration detainee. He was legally admitted to the United States as a refugee in

2012 and became a lawful permanent resident in 2013. He claims that he has no

remaining family in Iraq because they all reside in the United States.

      On August 23, 2015, Petitioner was arrested and charged with: (1) Criminal

Sexual Conduct in the First Degree (Personal Injury), in violation of M.C.L. §

750.520b; (2) Interfering with Electronic Communications, in violation of M.C.L. §

750.540; and (3) Attempted Criminal Sexual Conduct in the Third Degree (Force or

Coercion), in violation of M.C.L. §§ 750.520d and 750.92. On March 23, 2017,

Petitioner was convicted in the 54th Judicial Circuit Court in Tuscola County after

pleading no contest to Attempted Criminal Sexual Conduct in the Third Degree (Force

or Coercion), in violation of M.C.L. § 750.520d, and Interfering with Electronic

Communications, in violation of M.C.L. § 750.540. The court sentenced Petitioner

to 365 days incarceration for each offense, to be served concurrently, and 18 months

of probation. Petitioner also was required to register as a sex offender in the State of

Michigan.


                                           2
Case 2:20-cv-11121-DPH-DRG ECF No. 7 filed 05/18/20       PageID.110    Page 3 of 24




      On November 15, 2017, Petitioner was taken into ICE custody following his

release from the Tuscola County Jail. On November 22, 2017, ICE issued a Form

I-862, Notice to Appear, charging him with removability pursuant to 8 U.S.C. §

1227(a)(2)(A)(iii) for an aggravated felony conviction involving an attempted crime

of violence, and pursuant to 8 U.S.C. § 1227(a)(2)(A)(i) for being convicted of a

crime involving moral turpitude. On January 16, 2018, an Immigration Judge in the

Detroit Immigration Court of the Executive Office for Immigration Review, within

the U.S. Department of Justice, denied Petitioner’s request for a custody

redetermination hearing, finding that Petitioner was subject to mandatory detention

pursuant to 8 U.S.C. § 1226(c). On January 29, 2018, the Immigration Judge

sustained the charges of removability.

      Petitioner subsequently applied for withholding of removal under the

Immigration and Nationality Act and also sought protection under the United Nations

Convention Against Torture. An evidentiary hearing was conducted at the Detroit

Immigration Court on all applications for relief. On June 5, 2018, the Immigration

Judge issued a decision denying all applications for relief and ordering Petitioner

removed to Iraq. Petitioner filed an appeal with the Board of Immigration Appeals,

and on November 23, 2018, the Board of Immigration Appeals affirmed the

Immigration Judge’s decision and dismissed his appeal, resulting in a final order of


                                         3
Case 2:20-cv-11121-DPH-DRG ECF No. 7 filed 05/18/20        PageID.111     Page 4 of 24




removal.

      Petitioner filed for a Petition for Review with the Sixth Circuit Court of

Appeals and granted Petitioner a stay of removal. On November 7, 2019, Petitioner

filed a motion to hold the case in abeyance pending decision in the United States

Supreme Court case Nasrallah v. Barr, which the Government opposed. The Sixth

Circuit has not yet ruled on the motion, and the case remains pending. Petitioner has

been in ICE custody for more than two and one-half years.

      Petitioner states that he has preexisting medical conditions that make him

highly vulnerable to serious illness and death from the COVID-19 disease. Prior to

coming to the United States, Petitioner claims he was diagnosed with hypertension

and has reported the same to Respondents. He experiences chest pain often, and he

states that he has symptoms of diabetes but has not been diagnosed with this condition

because he has been immigration custody. Petitioner indicates that he has a history

of syphilis and severe hemorrhoids that cause pain and bleeding. There is no

indication that Petitioner has any regularly prescribed medication or treatment

regimen for any of the foregoing conditions. The record before the Court indicates

that, on May 4, 2020 (and no other date), Petitioner was prescribed 20 milligrams of

Propranolol for his blood pressure.

      Petitioner has lost several teeth while in ICE custody and has not been able to


                                          4
Case 2:20-cv-11121-DPH-DRG ECF No. 7 filed 05/18/20           PageID.112    Page 5 of 24




get dentures. Petitioner also represents that he suffers from headaches and PTSD as

a result of being a victim of a terrorist bombing while driving a taxi in Baghdad, Iraq.

Petitioner states that shrapnel from the bomb remains in his head, which he claims has

caused infection while he has been in detention. He states that he has sent several kites

and requests for treatment but has not received adequate treatment for these issues

while in ICE custody.       Petitioner contends that he is critically vulnerable to

COVID-19 because of these underlying conditions and susceptibility to infection.

       Petitioner states that he has now served over three times more in civil

immigration custody than the sentence he received in his criminal case, and in the

event he is released, he will still be required to report as a sex offender under the Sex

Offender Registration Act and monitored closely. He asserts that he is not a flight risk

because he does not have a passport and his entire family (all of whom are United

States citizens) resides in Macomb County, Michigan, where he will stay with his

parents and brother.

III.   LEGAL STANDARD

       In this case, Respondents have received notice of the Motion for TRO and filed

a response. Based on that notice, the Court considers the following four factors in

determining whether to issue a temporary restraining order:

       (1)   whether the movant has shown a strong or substantial likelihood or
             probability of success on the merits;

                                           5
Case 2:20-cv-11121-DPH-DRG ECF No. 7 filed 05/18/20        PageID.113     Page 6 of 24




      (2)    whether the movant has shown that he or she would suffer irreparable
             harm if the preliminary relief is not issued;

      (3)    whether the issuance of a preliminary injunction will not cause
             substantial harm to third parties; and

      (4)    whether the public interest would be served by the issuance of a
             preliminary injunction.

Sandison v. Michigan High School Athletic Association, Inc., 64 F.3d 1026, 1030 (6th

Cir. 1995); UASCO Coal Co. v. Carbomin Energy, Inc., 689 F.2d 94, 98 (6th Cir.

1982); Mason County Med. Ass’n v. Knebel, 563 F.2d 256, 261 (6th Cir. 1977). The

standard for injunctive relief is not a rigid and comprehensive test. The four factors

are to be balanced, not prerequisites that must be satisfied, as “these factors simply

guide the discretion of the court; they are not meant to be rigid and unbending

requirements.” In re Eagle-Picher Indus., Inc. 963 F.2d 855, 859 (6th Cir. 1992).

IV.   ANALYSIS

      Petitioner states that COVID-19 disease has infected many immigrant detainees

and is likely to infect scores more of immigrant detainees across the country because

of the confined, congregate nature of the detention facilities in which immigration

detainees are held. It is undisputed that COVID-19 has no vaccine, no treatment, and

no cure. The only option for medically vulnerable people, of which Petitioner claims

to be, to avoid serious illness and death from COVID-19 is to practice social

distancing. Because of the close quarters in which detainees are held at the Chippewa

                                          6
Case 2:20-cv-11121-DPH-DRG ECF No. 7 filed 05/18/20           PageID.114     Page 7 of 24




Center, Petitioner asserts that it is impossible to practice social distancing there to

avoid infection. For that reason, he argues that there is no way to ensure that at-risk

individuals such as himself receive adequate protection from COVID-19 while in

detention. In his Motion for TRO, Petitioner maintains that, unless he is immediately

released from detention, his constitutional right to be free of the heightened risk of

illness and death due to his detention during the pandemic will be violated.1

A.       Likelihood of Success on the Merits


     1
     In his Petition for Writ of Habeas Corpus Under 28 U.S.C. § 2254, Petitioner
argues that he has been detained since November 2017 and is not significantly likely
to be removed in the reasonably foreseeable future, such that he must therefore be
released under Zadvydas v. Davis, 533 U.S. 678 (2001). See ECF No. 1, PgID 14-19
(¶¶ 41-61). Petitioner did not raise a Zadvydas-type argument in his Motion for TRO,
as noted by the Respondents. See ECF No. 5, PgID 70 (footnote 3) (“While Petitioner
raises the argument in his habeas petition that his release is required by Zadvydas v.
Davis, 533 U.S. 678 (2001), Petitioner does not rely on this argument in his motion
for a temporary restraining order, and thus will not be addressed in this response
brief.”). In fact, in his Motion for TRO, Petitioner states only, “Indeed, the claim
brought by Plaintiff—a due process challenge to the fact of his civil immigration
detention—is regularly reviewed in habeas proceedings. See, e.g., Zadvydas v. Davis,
533 U.S. 678, 684–85, 690 (2001) (due process challenge to detention brought in
habeas); . . .”
       The Court notees that Petitioner made a Zadvydas-type argument in his reply
brief regarding the Motion for TRO, however, a district court generally does not
address an argument raised for the first time in a reply brief and the Court does not
elect to do so in this case. See, e.g., Lexicon, Inc. v. Safeco Ins. Co. of America, Inc.,
436 F.3d 662, 676 (6th Cir. 2006) (a district court properly declines to consider an
issue raised for the first time in a reply brief) (citing Sundberg v. Keller Ladder, 189
F.Supp.2d 671, 682-83 (E.D. Mich. 2002) (noting, in the context of summary
judgment, “it is not the office of a reply brief to raise issues for the first time”)
(citation omitted)).
                                            7
Case 2:20-cv-11121-DPH-DRG ECF No. 7 filed 05/18/20         PageID.115    Page 8 of 24




      As a civil detainee, Petitioner’s detention is governed by the Fifth Amendment.

Bell v. Wolfish, 441 U.S. 520, 539 (1979). Petitioner argues that he is likely to

establish that Respondents violated—and continue to violate—his Fifth Amendment

rights by detaining him in conditions that in no way “reasonably relate[] to a

legitimate governmental purpose” because it is “arbitrary or purposeless[.]” Bell, 441

U.S. at 539. See also J.H. v. Williamson Cty., Tenn., 951 F.3d 709, 717 (6th Cir.

2020) (applying Bell test to pre-trial detainee’s conditions of confinement claim).

Petitioner argues that civil detention must not “amount to punishment of the detainee.”

Bell, 441 U.S. at 535.

      Petitioner contends that there is no legitimate governmental purpose behind

condemning him to confined quarters with inadequate hygiene supplies and

non-functioning facilities, where he is unable to practice social distancing.

Petitioner’s insists that his continued detention is not “reasonably related” to its

objective because it creates a serious risk of imminent illness and death. Id. at 539.

Petitioner speculates that there are already detainees or workers at Chippewa Center

carrying the coronavirus asymptomatically, making it only a matter of time before

they begin to show symptoms of COVID-19. Petitioner states that several federal

courts have already determined that risk to be urgent, imminent, and unrelated to any

legitimate governmental goal. Citing Xochihua-Jaimes v. Barr, No. 18-71460, 2020


                                          8
Case 2:20-cv-11121-DPH-DRG ECF No. 7 filed 05/18/20         PageID.116    Page 9 of 24




WL 1429877 (9th Cir. Mar. 24, 2020) (sua sponte ordering immediate release of

immigrant petitioner “[i]n light of the rapidly escalating public health crisis, which

public health authorities predict will especially impact immigration detention

centers”); Thakker v. Doll, No. 1:20-cv-480 (M.D. Pa. Mar. 31, 2020) (ordering

immediate release of immigrant petitioners because “we can see no rational

relationship between a legitimate government objective and keeping Petitioners

detained in unsanitary, tightly-packed environments”).

      Petitioner argues that immediate release is the sole effective remedy for the

constitutional violation he is enduring. He asserts that, when the government fails to

meet its obligations to provide adequate medical care, courts have a responsibility to

remedy the resulting constitutional violation. Citing Brown v. Plata, 563 U.S. 493,

511 (2011) (“When necessary to ensure compliance with a constitutional mandate,

courts may enter orders placing limits on a prison’s population.”). Petitioner suggests

that the power to remedy such a constitutional violation arising from government

confinement falls within the Court’s broad power to fashion equitable relief. Citing

Hutto v. Finney, 437 U.S. 678, 687 n.9 (1978). Petitioner argues that federal and state

courts across the country have ordered the release of detained individuals to vindicate

the detainees’ Due Process rights in the face of the COVID-19 pandemic. See ECF

No. 2, PgID 36-37 (collecting cases).


                                          9
Case 2:20-cv-11121-DPH-DRG ECF No. 7 filed 05/18/20            PageID.117     Page 10 of 24




       Petitioner accurately contends there is no known cure or treatment for

 COVID-19, no known vaccine, and no known natural immunity, and the only way to

 mitigate the spread of contagion is through social distancing and enhanced hygiene.

 Petitioner represents that he: (a) cannot maintain the necessary distance from either

 his fellow detainees or the staff at the facility sufficient to protect his health; and (b)

 does not have access to the requisite supplies and facilities to adhere to the

 government’s hygiene guidelines for preventing infection. Petitioner claims that,

 because he has shown that his continued detention would cause an unacceptably high

 risk of grave injury, Petitioner is likely to succeed on the merits of his claim that his

 continued detention violates his rights under the Fifth Amendment.

       Respondents argue that Petitioner cites to no facts to support his speculation

 that: (a) the condition of his confinement is not “reasonably related to a legitimate

 objective” or “arbitrary or purposeless;” or (b) “[i]n all likelihood, there are already

 detainees or workers at Chippewa [Center] carrying the novel coronavirus

 asymptomatically, making it only a matter of time before they begin to show

 symptoms of COVID-19.” Respondents note that there have only been two confirmed

 cases of COVID-19 in Chippewa County (where Chippewa Center is located).

 Respondents contend that the Chippewa Center has managed to remain virus-free at

 this advanced stage of a pandemic, which they suggest is a testament to the


                                             10
Case 2:20-cv-11121-DPH-DRG ECF No. 7 filed 05/18/20           PageID.118    Page 11 of 24




 effectiveness of the precautions taken to keep the Chippewa Center population safe.

       Respondents cite the rigorous screening procedures at the Chippewa Center –

 both for its incoming inmates and for the limited civilians permitted entry – along with

 cohorting. See ECF No. 5, PgID 58-63. They cite the increased frequency of cleaning

 and sanitation, providing both inmates and staff with cleaning and disinfectant

 supplies. Respondents rely on the fact that the Chippewa Center is virus-free,

 something that another judge in this District found persuasive when denying habeas

 relief to a Chippewa Center detainee. That court denied habeas relief based on the

 absence of COVID-19 in that facility and the proactive measures taken to protect

 Chippewa Center inmates. See Czerwinski v. Adducci, No. 20-10826, 2020 WL

 1915326, at *1 (E.D. Mich. Apr. 20, 2020) (Borman, J.) (“The Court finds no

 deliberate indifference by ICE detaining him in the Chippewa County jail where there

 are no COVID-19 positive individuals, and where there are significant hygienic

 measures in place for protection.”).

       As Petitioner notes, Respondents do not contest the specific and particularized

 medical conditions that Petitioner claims put him at a greater risk for severe illness or

 death from COVID-19. Petitioner states that outbreaks in other facilities, including

 those in Michigan, and the 50% rate of positive tests for those tested nationwide in

 ICE facilities, is sufficient evidence that the measures Respondents have taken are


                                            11
Case 2:20-cv-11121-DPH-DRG ECF No. 7 filed 05/18/20            PageID.119     Page 12 of 24




 inadequate because it is impossible for detainees like Petitioner to practice social

 distancing at the Chippewa Center. Petitioner indicates that he recently was in a

 situation where there were 12 individuals in a pod, with five on top and seven on the

 bottom.

        Petitioner asserts that the Chippewa Center only tests detainees who, at intake,

 “present symptoms compatible with COVID-19,” even if an individual has already

 been exposed to someone with a confirmed case or may present symptoms

 subsequently. Petitioner contends that this approach is wholly inadequate as it ignores

 the fact that COVID-19 spreads rapidly through individuals who are asymptomatic.

        Petitioner also contends that Respondents’ “cohorting” measures of grouping

 new detainees known to have prior exposure to confirmed cases of COVID-19 provide

 him little protection. He states that all that this policy achieves is separating detainees

 who have come into contact with an infected individual from the rest of the

 population. There is no testing of the cohort population to see if they are infected but

 asymptomatic, nor is there testing of staff who may have come into contact with

 those individuals.

        Petitioner argues that Repondents only test individuals who “present symptoms

 compatible with COVID-19” at the time of intake and at no other times. They do not

 guarantee that detainees may obtain testing at any point after the initial screening, and


                                             12
Case 2:20-cv-11121-DPH-DRG ECF No. 7 filed 05/18/20           PageID.120    Page 13 of 24




 they only screen, but do not test, staff and other essential personnel who move in and

 out of the facility and around the outside world. For that reason, Petitioner claims that

 there is no way to monitor or ensure they are following appropriate social distancing

 or quarantining. Petitioner also cites Respondents’ failure to guarantee detainees

 protective personal gear or the ability to social distance, instead relying on measures

 like educational posters and detainees cleaning their own sleeping areas. Petitioner

 states that these procedures ignore the CDC recommendations and are entirely

 inadequate to prevent the spread of contagion.

       Petitioner believes he has articulated a “substantial risk” that, unless he is

 released from detention, “harm will occur.” Citing Susan B. Anthony List v. Driehaus,

 573 U.S. 149, 158 (2014) (internal quotation marks omitted). He asserts that the

 “stark reality” of COVID-19 is that, due to its “ability to spread quickly through

 asymptomatic human vectors,” there is a “substantial risk of catching the COVID-19

 virus for any group of human beings in highly confined conditions.” Citing Malam,

 2020 WL 1672662, at *9 (E.D. Mich. Apr. 6, 2020), as amended (Apr. 6, 2020)

 (internal quotation marks omitted).

       Petitioner also challenges Respondents’ suggestion that release would not

 address his injuries and asserts that his release is the only satisfactory remedy

 available, even if he may also be exposed to the novel coronavirus once released. He


                                            13
Case 2:20-cv-11121-DPH-DRG ECF No. 7 filed 05/18/20          PageID.121    Page 14 of 24




 contends that “has no bearing on whether [defendants] have exposed [the plaintiff] to

 the likelihood of irreparable harm,” Malam, 2020 WL 1672662, at *9, because the

 harm is not that he may be exposed to the virus. He states that the harm is detaining

 him in a congregate setting where he cannot protect herself through social distancing

 and vigilant hygiene. He argues that dramatically and unacceptably increases the risk

 of suffering severe illness or death and claims it deprives him of Due Process.

       Petitioner concludes that he is likely to succeed on the merits because the

 question is not whether ICE has taken precautionary measures in response to

 COVID-19, but whether those measures are constitutionally adequate. He states that

 those measures are not constitutionally adequate. Petitioner contends that Respondents

 are “grievously underestimat[ing] the seriousness of the risk to [him], in spite of

 precautionary measures and despite the lack of confirmed . . . outbreak [at Chippewa

 Center] to date.” Malam, 2020 WL 1672662, at *11.

       The Court finds that Petitioner has not established that he is likely to succeed

 on the merits. There are no current or suspected cases of COVID-19 at the Chippewa

 Center and there are only two cases in the county of the facility. As this Court stated

 in United States v. Porter, No. 19-20115, 2020 WL 1847988 (E.D. Mich., April 13,

 2020):

       The Court notes that the risk of contracting COVID-19 is “not the sole
       determinant of whether detention is appropriate.” Citing United States

                                           14
Case 2:20-cv-11121-DPH-DRG ECF No. 7 filed 05/18/20           PageID.122    Page 15 of 24




       v. Jones, Crim. No. 17-582, 2020 WL 1323109, at *1 (D. Md. Mar. 20,
       2020) (rejecting release requested by incarcerated pregnant detainee on
       grounds that she is “at increased risk of contracting COVID-19”). See
       also United States v. Raia, ––– F.3d –––, 2020 WL 1647922, at *2 (3d
       Cir. Apr. 2, 2020) (“But the mere existence of COVID-19 in society and
       the possibility that it may spread to a particular prison alone cannot
       independently justify compassionate release, especially considering
       BOP’s statutory role, and its extensive and professional efforts to curtail the virus’s spread

 Id. at *4. In Porter, this Court denied Porter’s emergency motion for pretrial release.

 It did so even though Porter presented with underlying health conditions that placed

 him at higher risk of complications if he were infected with COVID-19 because the

 Court found that there was no guarantee that Porter would be immune from

 contracting COVID-19 simply because he is not detained. Id. (“As COVID-19 has

 become widespread in Michigan, however, there is no guarantee that Defendant is

 immune from contracting COVID-19 simply because he is not in SCJ.”).

       The Court finds that to be particularly true in the instant case. The undisputed

 data shows that the number of cases in Chippewa County – 2 confirmed cases with

 zero deaths – is one of the lowest in the State of Michigan, whereas Macomb County,

 where Petitioner resided prior to his detention, and where it is believed that Petitioner

 would return if released from custody, has more than 6,000 cases and approximately

 700    deaths.    https://www.michigan.gov/coronavirus/0,9753,7-406-98163-

 520743--,00.html. On that basis, the Court is not convinced that releasing Petitioner

 would put him at less risk.

                                            15
Case 2:20-cv-11121-DPH-DRG ECF No. 7 filed 05/18/20          PageID.123    Page 16 of 24




       Based on the reasons set forth above, including the lack of any confirmed cases

 of COVID-19 at the Chippewa Center, the Court finds that the mere existence of

 COVID-19 in society and the speculative possibility that it may spread to the

 Chippewa Center, do not support a find that Respondents are violating Petitioner’s

 Fifth Amendment rights.

       The Court also finds that Petitioner has not demonstrated that his medical

 conditions make him more susceptible to increased risk if infected by COVID-19.

 The Court recognizes that Petitioner has argued that he has made specific allegations

 that place him squarely within the high risk category, including hypertension, frequent

 chest pain, symptoms of diabetes (but no diagnosis during the time he has remained

 in immigration custody, i.e., for the past two and half years), PTSD, headaches,

 shrapnel in his head that has been infected, and a history of syphilis and severe

 hemorrhoids. As the World Health Organization (“WHO”) has determined, the

 populations most at risk of suffering severe health risks from COVID-19 include

 “those with underlying medical conditions (such as cardiovascular disease, diabetes,

 chronic respiratory disease [asthma], and cancer).” Coronavirus, World Health

 Organization     (May     5,   2020),   https://www.who.int/docs/default-source/

 coronavirus/situation-reports/20200311-sitrep-51-covid-19.pdf?sfvrsn =1ba62e57_10.

 According to the United States Center for Disease Control (“CDC”), individuals of


                                           16
Case 2:20-cv-11121-DPH-DRG ECF No. 7 filed 05/18/20          PageID.124    Page 17 of 24




 any age who have serious underlying medical conditions, including serious heart

 conditions, diabetes, asthma, and obesity are at higher risk for severe illness from

 COVID-19. People Who Are at Higher Risk for Severe Illness, Centers for Disease

 Control          and       Prevention              (April         27,      2020),

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/

 people-at-higher-risk.html.

       Although there appears to be some evidence that Petitioner has high blood

 pressure (hypertension) and Petitioner suggests that he has diabetes, the Court does

 not find that Petitioner has sufficiently established any serious underlying health

 conditions identified by the WHO or the CDC that would make him more susceptible

 to severe complications in the event of a COVID-19 infection. As such, the Court

 must consider whether a detainee’s constitutional rights are being violated – and

 whether Respondents are being deliberately indifferent to Petitioner’s medical

 conditions – when he has not demonstrated special needs, a claim for which the law

 does not provide a constitutional remedy.

       The Court concludes that Petitioner is not likely to prevail on the merits of his

 claim that Respondents are violating his constitutional rights by continuing to detain

 him during the COVID-19 pandemic. Because the Court is not persuaded that

 Petitioner has established that his constitutional rights are being violated, the Court


                                           17
Case 2:20-cv-11121-DPH-DRG ECF No. 7 filed 05/18/20          PageID.125     Page 18 of 24




 cannot find that Petitioner’s argument that his release is the only effective remedy for

 a constitutional violation bolsters his likelihood of success on the merits.

       The Court concludes that Petitioner cannot show that there is a substantial

 likelihood of success on the merits.

 B.    Irreparable Harm

       Petitioner can establish irreparable harm if he can show that, in the absence of

 immediate release, he “will suffer actual and imminent harm rather than harm that is

 speculative or unsubstantiated.” Abney v. Amgen, Inc., 443 F.3d 540, 552 (6th Cir.

 2006) (internal quotations and citation omitted). A moving party must show that

 irreparable harm is “both certain and immediate, rather than speculative or

 theoretical.” Mich. Coal. of Radioactive Material Users, Inc. v. Griepentrog, 945 F.2d

 150, 154 (6th Cir. 1991); Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 22

 (2008) (“Issuing a preliminary injunction based only on a possibility of irreparable

 harm is inconsistent with our characterization of injunctive relief as an extraordinary

 remedy that may only be awarded upon a clear showing that the plaintiff is entitled

 to such relief.”). The Court must evaluate whether Petitioner can establish a

 likelihood of substantial and immediate irreparable injury.

       Respondents argue that Petitioner must present the Court with something more

 than a generalized fear of exposure to disease in a detention facility. Citing Awshana,


                                           18
Case 2:20-cv-11121-DPH-DRG ECF No. 7 filed 05/18/20          PageID.126     Page 19 of 24




 et al., v. Adducci, et al., 2020 WL 1808906, at *13 (E.D. Mich. Apr. 9, 2020). They

 contend that, if generalized allegations alone “were deemed sufficient, then all inmates

 would be entitled to release until the pandemic subsides.” Id. at *8. As many district

 courts have recognized, “Every person in the United States, whether in a detention

 facility or not, faces COVID-19 exposure. Albino-Martinez, et al., v. Adducci, et al.,

 2020 WL 1872362, at *4 (E.D. Mich., April 14, 2020), citing United States v.

 Steward, No. S1:20cr0052 (DLC), 2020 WL 1468005, at *1 (S.D.N.Y. Mar. 26, 2020)

 (“there is also no reason to find that the defendant’s release would lessen the risk to

 his health presented by COVID-19”). See also United States v. Taylor, No.

 5:19-CR-192-KKC-MAS, 2020 WL 1501997, at *5 (E.D. Ky. Mar. 26, 2020)(“there

 is little reason to believe that [the detainee] would be more at risk if detained versus

 being released”).

       According to James Jacobs, Assistant Field Office Director with the Detroit

 Field Office of Enforcement and Removal Operations (ERO), U.S. Immigration and

 Customs Enforcement (ICE), U.S. Department of Homeland Security (DHS), whose

 duties include oversight of ICE detention facility matters in the Detroit Field Office

 area of responsibility, there are still no actual or suspected cases of COVID-19 at the

 Chippewa facility. For this reason, Respondents argue and the Court concludes that

 Petitioner has failed to meet the burden of showing that he would face immediate and


                                           19
Case 2:20-cv-11121-DPH-DRG ECF No. 7 filed 05/18/20          PageID.127     Page 20 of 24




 irreparable injury absent release from the Chippewa Center.

       Petitioner counters that, without comprehensive testing, Defendants cannot

 assure that COVID-19 has not already entered Chippewa Center. He states that when

 this case was filed, there was not yet an outbreak at Chippewa Center but there have

 been numerous outbreaks at various ICE facilities across the country. Given this

 likelihood of spread, Petitioner identifies courts nationwide that have ordered releases

 from ICE facilities that had not yet had a confirmed case. Citing Bent v. Barr, No.

 4:19-cv-06123, 2020 WL 1812850 (N.D. Cal. Apr. 9, 2020); Malam v. Adducci, No.

 2:20-cv-10829-JEL-APP, 2020 WL 1809675 (E.D. Mich. Apr. 9, 2020); Bahena

 Ortuno v. Jennings, No. 20-cv-2064-MMC, 2020 WL 1701724 (N.D. Cal. Apr. 8,

 2020); Bravo Castillo v. Barr, No. 20-605-TJH (AFMx), --- F. Supp. 3d ----, 2020

 WL 1502864 (C.D. Cal. Mar. 27, 2020); Jimenez v. Wolf, No. 1:18-cv-10225-MLW,

 Dkt. 507, Order (D. Mass. Mar. 26, 2020); Xochihua-Jaimes v. Barr, No. 18-71460,

 Dkt. 53, Order (Mar. 23, 2020), amended (9th Cir. Mar. 24, 2020). In at least three of

 these cases (Bravo Castillo; Jimenez; Xochihua-Jaimes), the plaintiffs did not met

 CDC guidelines for those at highest risk.

       In his reply, Petitioner contends the facts of this case much more closely

 resemble Malam v. Adducci, No. 5:20-cv-10829-JEL-APP, 2020 WL 1809675 (E.D.

 Mich. Apr. 9, 2020). He argues that Respondents almost entirely ignore the ruling in


                                           20
Case 2:20-cv-11121-DPH-DRG ECF No. 7 filed 05/18/20         PageID.128    Page 21 of 24




 that case in favor of the decision in Awshana. Petitioner states that, like Malam, he

 has shown “a high likelihood of irreparable injury absent an injunction, both in the

 form of substantial risk to [their] health and life from COVID-19 and due to [their]

 alleged constitutional violations.” Malam, 2020 WL 1809675, at *2. Petitioner notes

 that, in contrast, the Awshana petitioners did not even “allege that they are in a

 high-risk category.”

       As set forth above, however, the Court does not find that Petitioner’s

 documented health conditions support a conclusion that he has underlying health risks

 that place him at heightened risk in the event of a COVID-19 infection. In the absence

 of such health conditions, the Court does not find that Petitioner can establish a

 likelihood of substantial and immediate irreparable injury. Accordingly, the Court

 finds that this element does not favor Petitioner.

 C.    Balance of Harms and Public Interest

       Petitioner contends that his release, along with adequate public health and

 safety measures, furthers Respondents’ goal of ensuring the safety of other detainees,

 the staff at the Chippewa Center, and the community at large. Petitioner asserts that

 a rapid and severe outbreak at the Chippewa Center would create a “tinderbox

 scenario” with dire consequences for detainees and staff, as well as the Sault Ste.

 Marie metropolitan area, which would be drained of its limited medical resources,


                                           21
Case 2:20-cv-11121-DPH-DRG ECF No. 7 filed 05/18/20          PageID.129     Page 22 of 24




 including intensive care unit beds and ventilators.

       Respondents assert that Petitioner is not a low-risk offender, as he has been

 convicted of Attempted Criminal Sexual Conduct in the Third Degree (Force or

 Coercion) and Interfering with Electronic Communications. According to

 Respondents, there are no conditions that could reasonably assure the safety of the

 community, and Petitioner also should continue to be detained because the public

 interest in enforcement of United States’ immigration laws is significant. Citing

 United States v. Martinez-Fuerte, 428 U.S. 543, 556-58 (1976); Blackie’s House of

 Beef, Inc. v. Castillo, 659 F.2d 1211, 1221 (D.C. Cir. 1981) (“The Supreme Court has

 recognized that the public interest in enforcement of the immigration laws is

 significant.”) (citing cases); Nken, 556 U.S. at 435 (“There is always a public interest

 in prompt execution of removal orders: The continued presence of an alien lawfully

 deemed removable undermines the streamlined removal proceedings IIRIRA

 established, and permits and prolongs a continuing violation of United States law.”)

 (internal quotation omitted).

       Respondents assert that their valid reasons and statutory bases for detaining

 Petitioner warrant continued detention of him. They argue that is particularly true as

 the implications of granting Petitioner the relief he seeks would be far-reaching if

 other courts in this and other jurisdictions agreed with his theory. United States v.


                                           22
Case 2:20-cv-11121-DPH-DRG ECF No. 7 filed 05/18/20          PageID.130   Page 23 of 24




 Barry Allen Gabelman, No. 2:20-CR-19 JCM (NJK), 2020 WL 1430378, at *1 (D.

 Nev. Mar. 23, 2020) (in denying motion to reconsider: “The court acknowledge[d]

 that the spread of COVID-19 may be acutely possible in the penological context, but

 the court cannot release every detainee at risk of catching COVID-19 because the

 court would be obligated to release every detainee.”).

       The Court finds that there are important and persuasive interests that support

 each parties’ interests with respect to these two elements. As a result, the Court

 concludes that these elements do not weigh in favor of either party.

 E.    Conclusion

       Because the Court has found that Petitioner has not demonstrated a likelihood

 of success on the merits or that he is likely to suffer irreparable and immediate harm

 if he is not immediately released from the Chippewa Center, the Court denies

 Petitioner’s Motion for a Temporary Restraining Order.

 V.    CONCLUSION

       For the reasons set forth above,

       IT IS ORDERED that Petitioner’s Motion for Temporary Restraining Order

 [ECF No. 2] is DENIED.


                                          s/Denise Page Hood
 DATED: May 18, 2020                      United States District Judge


                                            23
Case 2:20-cv-11121-DPH-DRG ECF No. 7 filed 05/18/20   PageID.131   Page 24 of 24




                                     24
